UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): March 18, 2009 V2K International, Inc. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 333-141201 (Commission File Number) 20-5614030 (IRS Employer Identifica­tion No.) 13949 West Colfax Avenue, Suite 250, Lakewood, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 202-1120 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities
